Citation Nr: 1030570	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD) prior to 
April 15, 2009 and in excess of 50 percent for the service-
connected PTSD thereafter.  

2.  Entitlement to service connection for claimed sleep apnea.  

3.  Entitlement to service connection for a claimed left knee 
condition.  

4.  Entitlement to service connection for claimed diabetes 
mellitus type II.

5.  Entitlement to service connection for claimed erectile 
dysfunction to include as due to a service-connected disability. 

6.  Entitlement to service connection for pes planus initially 
characterized as whether the rating decision dated August 2001 
denying the original claim involved clear and unmistakable error 
(CUE).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 
and from November 1985 to February 2000.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions in July 2006, January 2008 and 
August 2009.  

The Board notes that the Veteran had perfected appeals for the 
issues of increased ratings for the service-connected sinusitis, 
lumbar spine disability and gastroesophageal reflux disease and 
service connection for radiculopathy of the lower extremities.  
However, in August 2009, the Veteran withdrew these issues on 
appeal before the issues were certified to the Board.  See 38 
C.F.R. § 20.204(b) (2009).

The Board notes that, in an August 2001 rating decision, the RO 
denied service connection for sleeping disorder, a left knee pain 
and pes planus.  The Veteran was notified of this action, but did 
not file a timely appeal.  

In a May 2003 rating decision, the RO denied service connection 
for diabetes mellitus type II.  The Veteran was notified of this 
decision, but did not file a timely appeal.   

Thus, new and material evidence must be presented before the 
merits of these previously denied claims could be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, on thorough review, the Board finds that the provisions 
of 38 C.F.R. § 3.156(c) must be applied to the Veteran's 
advantage in this case.  

38 C.F.R. § 3.156(c) provides that, at any time after VA receives 
or associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim notwithstanding the requirements of 
38 C.F.R. § 3.156(a) (which defines new and material evidence).  

In this case, the service treatment records for the Veteran's 
first period of service from April 1976 to April 1979 were not 
associated with the claims file until 2008.  The earlier rating 
decisions, accordingly, are not considered to be final for the 
purposes of the current appeal.  

Thus, the RO must reconsider the claims of service connection for 
a sleep disorder, a left knee disorder and diabetes mellitus type 
II in light of all the evidence of record.   The RO also must 
reconsider the previously denied claim of service connection for 
pes planus in light of all the evidence of record.  To this 
extent, the matter of CUE in August 2001 rating decision may be 
rendered moot.  

The Veteran presented testimony at a hearing held before the 
undersigned Veterans Law Judge in Washington, DC in June 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
folder. 

The issues of service connection for sleep apnea, diabetes 
mellitus type II, erectile dysfunction and pes planus and the 
claim for an increased rating for the service-connected PTSD are 
addressed in the REMAND portion of this document and are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran currently is shown as likely as not to have chronic 
left knee pain due to patellofemoral syndrome that had its 
clinical onset due to trauma sustained his extensive period of 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by chronic left knee patellofemoral 
syndrome is due to disease or injury that was incurred in active 
service. 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.   

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).

Service connection may also be granted for a disability initially 
diagnosed after service when such is shown to be related to 
service.  38 C.F.R. § 3.303(d) (2000).


Analysis

The Veteran initially claimed in January 2000 that he developed 
"knee pain" in 1984 during service.  

A careful review of the service treatment records shows that the 
veteran was seen with complaints of bilateral knee pain on 
several occasions during service.  A diagnosis of bilateral 
patellofemoral syndrome was reported.  

In a service medical clinic report, dated in August 2000, the 
Veteran complained of bilateral knee pain that was now constant.  
The pertinent assessment was that of bilateral knee pain, 
probable patellofemoral syndrome.  

A November 2000 medical statement reflected that the Veteran had 
chronic low back and knee pain.  

At the time of the initial VA examination in December 2000, the 
Veteran reported that he served on active duty from May 1976 to 
July 1979, with Reserve from 1979 to 1982 and again on active 
duty from February 1982 to February 1980.  He reported developing 
patellofemoral syndrome in 1999 during service.  He added that 
his left knee was giving him some pain, especially when 
exercising.  The X-ray studies at that time were interpreted as 
being normal.  The diagnoses included that of patellofemoral knee 
condition, chronic knee strain, right knee.  

At the hearing in June 2010, the Veteran testified about injuring 
his left knee in service in 1985 after jumping off a truck with 
an 85 pound pack on his back.  He also reported having knee pain 
since that time and currently being treated for knee pain with 
Motrin.  

Based on its review of the evidentiary record, the Board finds 
the evidence to be in relative equipoise in showing that the 
Veteran developed chronic left pain that as likely as not was due 
to patellofemoral syndrome that had its clinical onset during his 
lengthy period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for chronic left knee pain due to patellofemoral 
syndrome is granted.  


ORDER

Service connection for chronic left knee patellofemoral syndrome 
is granted. 


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that additional VA examination is necessary for 
the claims for service connection for sleep apnea, diabetes 
mellitus type II, erectile dysfunction, and pes planus.  

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for sleep apnea, there is evidence of a 
current diagnosis of sleep apnea.  See the October 2004 sleep 
study which shows a diagnosis of mild obstructive sleep apnea.  

At the hearing in June 2010, the Veteran testified that, one 
morning after he returned from the Gulf War, his wife told him 
that he stopped breathing when he was sleeping.  The Veteran 
reported being fatigue during the day and falling asleep at his 
desk while in service.  

The Veteran's wife testified that, since 1991, when the Veteran 
slept, he would snore and then stop breathing.  The Veteran and 
other lay persons are competent to report observable symptoms and 
a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the Board finds that an examination is needed to determine 
whether the Veteran has sleep apnea that had its clinical onset 
in service.  

Regarding the claim for pes planus, the Veteran reported 
developing and being treated for bilateral pes planus in service 
and thereafter.  

The Veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas, supra.  

Thus, the Board finds that an examination is needed to determine 
whether the Veteran has a current pes planus that had its 
clinical onset in service.

Regarding the claim for diabetes mellitus type II, at the hearing 
before the Board in June 2010, the Veteran testified that he 
exhibited high glucose readings in service and that his diabetes 
mellitus began in service.  

The February 1999 service separation examination indicates that 
the Veteran's glucose reading was 104; it is unclear if this was 
a fasting blood glucose.  Private medical records show that the 
Veteran was put on a diabetic diet in August 2001.  

The records show that diabetes mellitus type II was diagnosed in 
March 2002.  The Veteran was afforded a VA diabetes mellitus 
examination in October 2002 but the examiner did not provide an 
opinion as to whether the diabetes mellitus had its clinical 
onset in service.  Thus, additional examination is needed.  

Regarding the claim for erectile dysfunction, the Veteran argues 
that this disorder is due to medications he takes for the 
service-connected PTSD.  At the hearing in June 2010, he also 
testified about having symptoms of erectile dysfunction in 
service.  

Secondary service connection is granted where a service connected 
disability causes or aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  See also 38 
C.F.R. § 3.310 (in effect prior to and from October 10, 2006).  

The Veteran as a lay person is competent to report observable 
symptoms and a continuity of symptomatology.  Duenas, supra.  
Thus, the Board finds that an examination is needed to determine 
whether the Veteran has erectile dysfunction that had its 
clinical onset in service or is due to or aggravated by a 
service-connected disability.  

Regarding the claim for a higher initial rating for the service-
connected PTSD, at the hearing in June 2010, the Veteran 
indicated that his PTSD had worsened.  

Because of the evidence of possible worsening, a new examination 
is needed to determine the current severity of the service-
connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

The RO should take appropriate steps to contact the Veteran by 
letter and request that he provide sufficient information, and if 
necessary authorization, to enable the RO to obtain any pertinent 
treatment records showing treatment of the PTSD, sleep apnea, a 
left knee condition, diabetes mellitus type II and erectile 
dysfunction.  
The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps to 
contact the Veteran and ask him to identify 
all non-VA or VA medical treatment for the 
claimed sleep apnea, diabetes mellitus type 
II, erectile dysfunction and pes planus and 
the service-connected PTSD.   

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims.    

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed diabetes 
mellitus type II, sleep apnea, erectile 
dysfunction and pes planus.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should report all current 
diagnoses.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current disability 
manifested by diabetes mellitus type II, 
sleep apnea, erectile dysfunction or pes 
planus had its clinical onset in service or 
during one year presumptive thereafter.   

The VA examiner also should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current erectile dysfunction 
is caused or aggravated by the service-
connected PTSD or hypertension to include 
caused by any related medications.  If the 
examiner finds that the erectile 
dysfunction is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability due to 
the aggravation.  The examiner should 
provide a rationale for the opinions.

3.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the current severity of the PTSD.  The 
claims folder, including a copy of this 
REMAND, must be made  available to and 
reviewed by the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should identify 
all symptoms and functional impairment due 
to the PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the Veteran's service-
connected PTSD.  

The examiner should indicate whether the 
PTSD causes occupational and social 
impairment with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, 
directions, recent events); occupational 
and social impairment with reduced 
reliability and productivity, impairment of 
short- and long-term memory, impaired 
judgment, impaired abstract thinking, 
disturbances of motivation and mood, or 
difficulty in establishing effective work 
and social relationships; or occupational 
and social impairment, with deficiencies in 
most areas, including work, school, family 
relations, judgment, thinking, or mood; or 
total occupational and social impairment. 
Any opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
claims in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


